IN THE SUPREME COURT OF IOWA
                            No. 108/ 06–0430

                         Filed February 8, 2008


STATE OF IOWA,

      Appellee,

vs.

PUBLIC EMPLOYMENT RELATIONS BOARD,

      Appellant,

and

AFSCME IOWA COUNCIL 61,

      Intervenor.


      Appeal from the Iowa District Court for Polk County, Scott D.

Rosenberg, Judge.



      State agency appeals district court’s ruling on judicial review

reversing agency’s order that required State to disclose information

requested by intervenor. AFFIRMED.


      Jan V. Berry, Des Moines, for appellant.



      Thomas J. Miller, Attorney General, and Robert K. Porter,

Assistant Attorney General, for appellee.
                                       2

TERNUS, Chief Justice.

      The appellant, Public Employment Relations Board (PERB),

ordered the State to produce documents requested by the intervenor

union, AFSCME Iowa Council 61, for use in several employee grievance

proceedings.    The State sought judicial review, claiming PERB’s order

exceeded the authority granted to it under Iowa Code chapter 20 (2001)

because the State’s failure to disclose the documents was not a willful

violation of that statute. The district court agreed, ruling PERB could

not provide relief to the union unless PERB found a willful violation.

      On appeal to this court, PERB contends it has statutory authority

to remedy nonwillful, as well as willful, violations of chapter 20. After

considering the arguments of the parties and relevant authorities, we

agree with the district court that PERB exceeded its authority. Therefore,

we affirm the district court’s reversal of PERB’s order.

      I. Background Facts and Proceedings.

      This appeal had its genesis in the State’s discipline of bargaining

unit employees represented by the union. In the summer of 2002, these

employees were disciplined for inappropriate email usage.                   The

employees then pursued the grievance procedure outlined in the

collective bargaining agreement, which eventually led to binding

arbitration. In preparation for the arbitration hearings, the union asked

the State to produce records of discipline imposed on management

employees for similar misconduct. The State refused to produce these

records, claiming they were confidential.

      Shortly   thereafter,    the   union   filed   two   prohibited   practice

complaints with PERB.         In these complaints, the union asserted the

State had violated Iowa Code section 20.10(2)(a), (b), and (f) in refusing to

produce the requested documents in the grievance process.                    An
                                      3

evidentiary    hearing   was   held   on   these   complaints   before     an

administrative law judge (ALJ).

      While the parties were awaiting a decision from the ALJ, the union

served a subpoena duces tecum in one of the grievance proceedings,

requesting various documents regarding the investigation and discipline

of all State employees for email usage in July of 2002. The State filed a

motion to quash, which was sustained in part and overruled in part by

an arbitrator on September 8, 2003.

      Shortly after the arbitrator quashed, in part, the union’s subpoena,

the ALJ issued a proposed decision on the union’s prohibited practice

complaints.    The ALJ concluded the State’s refusal to produce the

requested documents violated its “statutory duty to bargain in good faith”

under section 20.9. Although not cited by the union in its complaints,

section 20.10(1) makes it a prohibited practice “to willfully refuse to

negotiate in good faith with respect to the scope of negotiations defined in

section 20.9.” Iowa Code § 20.10(1) (emphasis added). The ALJ stated

there was no evidence in the record that would establish the willfulness

of the State’s violation of section 20.9.     Nonetheless, the ALJ held

“PERB’s remedial authority is not limited to only those situations where

prohibited practices have been established, but also extends to ‘ordinary’

violations.”   Accordingly, the ALJ ordered the State to disclose the

requested information “for the limited purpose of preparing for and

litigating these specific grievances.” On appeal to the agency, the ALJ’s

proposed decision was adopted by PERB in spite of its knowledge of the

conflicting decision by the arbitrator.

      The State sought judicial review in the district court.            After

analyzing the statutory provisions, the district court held PERB did not

have the power to remedy “ordinary,” i.e., nonwillful, violations of section
                                          4

20.10. Therefore, the district court reversed PERB’s decision. PERB has

appealed.

       II. Scope of Review.

       The narrow issue before this court is whether Iowa Code chapter

20 provides for “ordinary” violations of section 20.10, and if so, whether

the statute gives PERB authority to remedy such violations.1 To resolve

this issue, we must interpret the statute. Generally, the interpretation of

a statute is a matter of law for this court. See Insituform Techs., Inc. v.

Employment       Appeal     Bd.,   728     N.W.2d     781,     800    (Iowa    2007).

“Nevertheless, we are required to give appropriate deference to the

agency’s interpretation in certain situations.”              Id.   Under the Iowa

Administrative Procedure Act, we give deference to an agency’s

interpretation of a statute if interpretation of the statute “has clearly

been vested by a provision of law in the discretion of the agency.” Iowa

Code § 17A.19(10)(l) (providing for reversal under such circumstances

only if agency’s interpretation was “irrational, illogical, or wholly

unjustifiable”).

       Upon our review of chapter 20, we conclude PERB has not been

granted interpretive discretion with respect to that statute. In relevant

part, section 20.1 provides:

             The general assembly declares that the purposes of the
       public employment relations board established by this
       chapter are to implement the provisions of this chapter and
       adjudicate and conciliate employment-related cases involving
       the state of Iowa and other public employers and employee
       organizations.



       1On judicial review and again on appeal, the State challenges PERB’s ruling that

the State violated section 20.9. Because we agree with the district court that PERB has
no authority to remedy a nonwillful violation of section 20.9, we need not determine
whether PERB correctly determined the State violated that provision of the statute.
                                     5

Id. § 20.1 (emphasis added).      In addition, this section describes the

powers and duties of PERB to include determining appropriate

bargaining units, adjudicating prohibited practice complaints, fashioning

appropriate remedial relief for violations of chapter 20, acting as

arbitrators,   providing   mediators,    collecting   and      disseminating

information, and assisting the attorney general in preparation of legal

briefs. See id. Section 20.6 provides further detail for the duties and

powers of PERB, requiring the board to administer the provisions of

chapter 20, collect data, establish minimum qualifications for arbitrators

and mediators and their compensation, hold hearings, and adopt rules

“to carry out the purposes of this chapter.” See id. § 20.6.

      While it is obvious the legislature has afforded PERB extensive

powers to implement and administer the provisions of chapter 20, it is

not clear that the legislature intended to delegate interpretive powers to

PERB. See Waterloo Educ. Ass’n v. Iowa Pub. Employment Relations Bd.,

740 N.W.2d 418, 420 (Iowa 2007) (holding “whether a proposal is a

mandatory subject of collective bargaining, as defined by Iowa Code

section 20.9, has not been explicitly vested in PERB’s discretion”).

Compare Mosher v. Dep’t of Inspections & Appeals, 671 N.W.2d 501, 509

(Iowa 2003) (holding state agency’s general regulatory authority over

health care facilities did not qualify as a legislative delegation of

discretion to elaborate on the statutory definition of “dependent adult”),

with Iowa Ass’n of Sch. Bds. v. Iowa Dep’t of Educ., 739 N.W.2d 303, 307

(Iowa 2007) (noting statute provides the director of the department of

education with the duty to “[i]nterpret the school laws” and concluding

interpretive power had been clearly vested in department).        Thus, our

review is for correction of errors of law under section 17A.19(10)(c). See

Waterloo Educ. Ass’n, 740 N.W.2d at 419.
                                          6

       III. Guiding Principles of Statutory Interpretation.

       When we interpret a statute, our primary goal is to ascertain the

legislature’s intent.    State Pub. Defender v. Iowa Dist. Ct., 663 N.W.2d

413, 415 (Iowa 2003).         To determine the legislature’s intent, we first

examine the language of the statute. Id. “If the statutory language is

plain and the meaning clear, we do not search for legislative intent

beyond the express terms of the statute.” Horsman v. Wahl, 551 N.W.2d

619, 620–21 (Iowa 1996). We seek a “reasonable interpretation that will

best effect the purpose of the statute and avoid an absurd result.” IBP,

Inc. v. Harker, 633 N.W.2d 322, 325 (Iowa 2001). Nonetheless, “[w]e will

not interpret a statute so as to render any part of it superfluous.” Am.

Legion v. Cedar Rapids Bd. of Review, 646 N.W.2d 433, 439 (Iowa 2002).

       IV. Discussion.

       The union filed the prohibited practice complaints commencing

this action pursuant to Iowa Code sections 20.10 and 20.11.                  Section

20.10 defines a “prohibited practice.” Three subsections of section 20.10

set forth conduct that can constitute a prohibited practice.                    Each

subsection requires that the party charged with the prohibited conduct

act “willfully.”2 Iowa Code § 20.10(1), (2), (3). Section 20.11 sets forth

the procedure that must be followed to charge a party with a “prohibited

practice violation.”

       PERB acknowledges these sections do not encompass nonwillful or

ordinary violations. So, to sustain its position that it has the authority to

remedy such violations, PERB relies on the general statement of its

“powers and duties” set out in section 20.1. That section states PERB

       2For example, subsection 20.10(2) begins with the following language: “It shall

be a prohibited practice for a public employer or the employer’s designated
representative willfully to . . . .” (Emphasis added.) Similar language is employed in
subsection (1) and subsection (3).
                                         7

has the power and duty to “[f]ashion[] appropriate remedial relief for

violations of this chapter, including but not limited to the reinstatement

of employees with or without back pay and benefits.”             Id. § 20.1(3).

Because PERB found the State violated section 20.9, it believes it can

remedy this violation under the authority of section 20.1(3).

         To support this interpretation of section 20.1(3), PERB asserts

that, if the legislature had meant to restrict its power to provide remedial

relief to prohibited practice violations, it would have referred in section

20.1(3) to “prohibited practices as defined in section 20.10,” not

“violations of this chapter.”     In addition, PERB argues that nonwillful

violations of chapter 20 are just as likely to undermine the purposes of

chapter 20 as willful violations. Consequently, PERB reasons, it makes

sense that the legislature would give it the power to remedy nonwillful

violations of chapter 20. We are not persuaded by PERB’s arguments.

         In outlining the procedure for pursuing a prohibited practice

complaint, section 20.11 refers to such a practice as a “violation” several

times.     Id. § 20.11 (stating, for example, a complaint must be filed

“within ninety days of the alleged violation,” “the board may conduct a

preliminary investigation of the alleged violation,” and the hearing shall

be   set    “in   the   county   where   the   alleged   violation   occurred”).

Consequently, the legislature’s reference in section 20.1(3) to “violations

of this chapter” does not necessarily reference anything more than

prohibited practice violations.

         But regardless of whether the legislature had in mind violations of

chapter 20 other than prohibited practice violations when it adopted

section 20.1(3), we are convinced it did not have in mind nonwillful

violations of section 20.10. To interpret section 20.1(3) as authority for

PERB to remedy nonwillful violations otherwise falling within the purview
                                       8

of section 20.10 would render sections 20.10 and 20.11 largely

superfluous. There would be no need for a party to pursue relief under

these sections, which require a showing of willfulness, if the same relief

could be obtained without such proof.        Even if, as asserted by PERB,

PERB might choose a different remedy for nonwillful violations than for

willful violations, there is nothing in chapter 20 that would restrict the

available remedies when a violation is nonwillful.     In fact, the remedy

granted by PERB in this case—production of the requested documents—

is no different than the remedy that would have been available had the

union proved willfulness. In short, the union failed to prove a prohibited

practice, yet was accorded the remedy it sought.         We conclude the

practical effect of the interpretation adopted by PERB is to render the

requirement of “willfulness” in section 20.10 superfluous.     We cannot

adopt an interpretation of section 20.1(3) that is inconsistent with the

plain language of section 20.10(1).

      PERB argues strenuously that its inability to remedy nonwillful

violations of section 20.9 would undermine the purpose of chapter 20.

Even if there are instances when PERB intervention would further the

legislative goals underlying chapter 20, the present circumstances are

not one of those instances.     Arbitration is valued as an alternative

dispute resolution mechanism because it provides a speedy and efficient

remedy. See generally Wesley Ret. Servs., Inc. v. Hansen Lind Meyer, Inc.,

594 N.W.2d 22, 27 (Iowa 1999) (interpreting arbitration statute to

promote speed and efficiency of process); Modern Piping, Inc. v.

Blackhawk Automatic Sprinklers, Inc., 581 N.W.2d 616, 621 (Iowa 1998)

(noting purpose of arbitration is “to obtain a speedy, inexpensive and

final resolution of disputes”), overruled on other grounds by Wesley Ret.

Servs., Inc., 594 N.W.2d at 29.       Furthermore, this court has observed
                                        9

that “[a] refined quality of justice is not the goal in arbitration matters.

Indeed such a goal is deliberately sacrificed in favor of a sure and speedy

resolution.” LCI, Inc. v. Chipman, 572 N.W.2d 158, 162 (Iowa 1997). If

parties involved in the grievance process could take every dispute to

PERB for resolution, the goals of speed and efficiency in the arbitration

process would be lost or at least diminished.            Here, there is the

additional problem of inconsistent decisions.         Even if the arbitrator

incorrectly decided that the State was not required to produce the

requested information, PERB’s refined sense of justice must give way to

the speedy resolution of the parties’ dispute.

      In summary, we agree with the State that section 20.10(1) is the

enforcement mechanism for a violation of section 20.9. Because section

20.10(1) requires willfulness, PERB has no authority to remedy a

nonwillful violation of section 20.9.

      V. Conclusion and Disposition.

      Iowa Code section 20.1(3) does not authorize PERB to remedy a

violation of chapter 20 that would fall within the definition of “prohibited

practice” had the violation been committed willfully.         Under PERB’s

decision, the State’s conduct violated section 20.9 and would have

constituted a prohibited practice under section 20.10(1) but for the fact

the State did not act willfully. Consequently, PERB had no authority to

remedy the State’s nonwillful violation of section 20.9.

      The district court correctly held PERB exceeded its authority when,

having ruled the union failed to establish a prohibited practice under

section 20.10(1), it nonetheless ordered the State to produce the

documents requested by the union.           Therefore, we affirm the district

court’s reversal of PERB’s decision.

      AFFIRMED.